Citation Nr: 0218452	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  99-04 570	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchitis. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
for emphysema due to VA medical treatment rendered in June 
and July 1993.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from July 1959 to 
September 1962.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO. 

2.  There is no competent medical evidence linking a 
current disability due to bronchitis to in service 
symptomatology or pathology. 

3.  There is no competent medical evidence linking 
emphysema to VA medical treatment rendered in June and 
July 1993.  


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2002). 

2.  Emphysema is not the result of VA treatment.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002); 38 C.F.R. 
3.358 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The veteran was notified of the 
evidence required for a grant of his claims by rating 
decision dated in December 1998, statement of the case 
dated in February 1999, supplemental statement of the case 
dated in August 1999 and a letter informing the veteran of 
the passage of the VCAA dated in February 2001.  The Board 
concludes that the discussion therein adequately informed 
the veteran of the information and evidence needed to 
substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding 
duty to inform the veteran that any additional information 
or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified as amended at 38 U.S.C.A. § 5103A.  The necessary 
evidence, to include the available service medical 
records, VA inpatient treatment records dated in June and 
July 1993, and additional VA clinical records dated 
through July 1999, has been obtained by the RO, and there 
is no specific reference to any other pertinent records 
that need to be obtained.  The Board notes that the 
February 2001 letter notified the veteran of the type of 
evidence necessary to substantiate the claim.  This letter 
also attempted to inform him that VA would assist in 
obtaining identified records, but that it was the 
veteran's duty to supply sufficient information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  As 
such, the Board finds that the development requirements of 
the VCAA have also been met.  In this regard, the veteran 
himself in sworn testimony and in his substantive appeal 
has essentially indicated that any potentially pertinent 
records of medical treatment have been retired or are 
otherwise unavailable.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist 
the veteran in this case.  Thus, the Board finds that 
further development is not warranted. 

II.  Service Connection for Bronchitis

Service connection may be granted for a disability 
resulting from injury or disease incurred in or aggravated 
by active service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b). 

"A determination of service connection requires a finding 
of the existence of a current disability and a 
determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Absent any 
independent supporting clinical evidence from a physician 
or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  
 
In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With the above criteria in mind, the relevant history will 
be summarized.  The service medical records, to include 
the September 1962 separation examination and a medical 
history compiled at that time, do not contain any evidence 
of treatment for or symptoms of bronchitis or any other 
respiratory disorder.  The first post-service evidence of 
treatment for bronchitis is dated in 1993, and the record 
does not contain any objective medical evidence or opinion 
linking a current disability associated with bronchitis to 
service.  The record does contain written assertions 
submitted by and on behalf of the veteran, and sworn 
testimony presented by the veteran at a June 1999 hearing, 
contending that the veteran has had problems breathing 
since service.  

Applying the pertinent legal criteria to the facts 
summarized above, while the assertions in written argument 
and sworn testimony linking current disability associated 
with bronchitis to service have been considered, there is 
no competent medical evidence or opinion of record to 
support these assertions.  In short therefore, the Board 
finds the "negative" evidence, represented principally by 
the negative service medical records, the approximately 30 
year gap between service and the first evidence of 
bronchitis, and the lack of any objective medical evidence 
linking bronchitis to service, to outweigh the "positive" 
evidence of record, which is limited to the subjective 
assertions of and on behalf of the veteran.  As such, the 
claim for entitlement to service connection for bronchitis 
must be denied.  Espiritu, 2 Vet. App. at 492, 495; 
Gilbert, 1 Vet. App. at 49.   

III.  Entitlement to compensation under 
38 U.S.C.A. § 1151 for emphysema.

38 U.S.C.A. § 1151 (West 1991), provides that, if a 
veteran suffers an injury or an aggravation of an injury 
as a result of VA hospitalization, medical treatment, or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results 
in additional disability or death, then compensation, 
including disability, death, or dependency and indemnity 
compensation, shall be awarded in the same manner as if 
the additional disability or death were service-connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a) (2002).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With 
regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the 
continuance or natural progress of the disease or injury 
for which the training, treatment, or hospitalization was 
authorized.  38 C.F.R. § 3.358(b)(1) (2) (2002).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization, medical treatment, or surgical treatment, 
and not merely be coincidental therewith.  In the absence 
of evidence satisfying this causation requirement, the 
mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  38 
C.F.R. § 3.358(c)(1), (2) (2002).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or 
surgical treatment properly administered with the express 
or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, 
or were intended to result from, the medical or surgical 
treatment provided. Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined, at the time consent was given, whether that 
treatment would in fact be administered.  
38 C.F.R. § 3.358(c)(3) (2002).

Finally, if the evidence establishes that the proximate 
cause of the injury suffered was the veteran's willful 
misconduct or failure to follow instructions, the 
additional disability or death will not be compensable, 
except in the case of a veteran who is incompetent.  38 
C.F.R. § 3.358(c)(4) (2002).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of 
Federal Regulations.  However, as explained below, they 
have been superseded, in one important respect, by 
congressional action.

So as to avoid any misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute, embodied in regulations, required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseen 
event, to establish entitlement to benefits under 38 
U.S.C.A. § 1151.  See 38 C.F.R. § 3.358(c)(3) (1994).  
Those provisions were invalidated by the United States 
Court of Appeals for Veterans Claims in the case of 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), and the United States Supreme 
Court, in Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

In March 1995, the Secretary of Veterans Affairs published 
an interim rule amending 38 C.F.R. § 3.358 to conform with 
the Supreme Court decision.  The amendment was made 
effective November 25, 1991, the date the initial Gardner 
decision was issued by the Court of Appeals for Veterans 
Claims.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  The interim 
rule was later adopted as a final rule, 61 Fed. Reg. 
25,787 (May 23, 1996), and codified at 38 C.F.R. § 
3.358(c) (1999).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault 
on the part of VA, or an event not reasonably foreseeable.  
Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 
1996), codified at 38 U.S.C.A. § 1151 (West Supp. 1998); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998). However, 
those amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored. 63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which 
were filed before October 1, 1997, must be adjudicated 
under the earlier version of the statute.  On the other 
hand, those claims for benefits under section 1151 filed 
on or after October 1, 1997, are governed by the current 
version of the statute, and by the existing regulations, 
to the extent that they do not conflict with the statute.

In the instant case, the veteran's claim for benefits 
provided by 38 U.S.C.A. § 1151 was received at the RO in 
June 1998.  Therefore, under the statute and the opinion 
of the General Counsel cited above, the veteran's claim 
must be adjudicated under the current version of section 
1151.  That is, the standard is to preclude compensation 
in the absence of negligence or other fault on the part of 
VA, or an event not reasonably foreseeable. Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Review of the record reveals that the veteran was admitted 
to a VA medical facility in June and July 1993 with 
diagnoses of bronchiectasis of the left lower lobe and 
chronic bronchitis with cavitation.  Procedures performed 
during this admission included a left lower lobectomy.  
The veteran contends that he did not have emphysema prior 
to this surgery, and attributes this condition to the 
surgery.  However, there is no competent medical evidence 
supporting this assertion.  Moreover, a VA physician who 
examined the clinical evidence of record contained in the 
claims file directly contradicted the veteran following a 
July 1999 VA examination.  This physician indicated as 
follows:  "At this time, it is the opinion of this 
examiner that [the] veteran's pulmonary emphysema was 
evident much before he had his left lower lobectomy in 
July of 1993.  Therefore, it is not likely that the 
veteran's emphysema is secondary to the his left lower 
lobectomy."  

"It is the duty of the [Board] as the factfinder to 
determine credibility of the testimony and other lay 
evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  The only "positive" evidence of record 
specifically linking emphysema to the June and July 1993 
VA hospitalization is the veteran's contentions.  As 
indicated, such lay assertions as to medical causation, 
however, are of minimal probative value when they are not 
supported by competent medical evidence.  Espiritu, 2 Vet. 
App. at 492, 495 (1992).  The competent medical evidence 
that is of record, as demonstrated above, contradicts, 
rather than supports, the veteran's assertions.  
Accordingly, the Board concludes that the weight of the 
"negative" evidence exceeds that of the "positive," and 
the claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for emphysema due to VA medical 
treatment must accordingly be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

ORDER

Entitlement to service connection for bronchitis is 
denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
emphysema due to VA medical treatment rendered in June and 
July 1993 is denied.    


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

